IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *

vs. * Case No.: 21-cr-00196 RDB
SIDHARTHA KUMAR MATHUR *

Defendant *

RRR NRE KARR AR AEKRRAKR A KARR RR RRR ER RRR RE ER

WAIVER OF IN COURT APPEARANCE

I, Sidhartha Kumar Mathur, hereby waive my appearance to physically appear in
Court for my upcoming sentencing. I understand that the hearing will be held virtually. I
have discussed the matter with my attorneys and I voluntarily agree to a virtual

sentencing on September 9, 2021 at 2:30 p.m.

Date; 99/03/2021 Signature: Sek Whatton
Sidhartha Kumar Mathur

 
